 



Exhibit 10.2
UST INC.
2005 LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK
     This Notice is to certify that the Participant named below has been granted
the number of shares of Restricted Stock set forth below under the UST Inc. 2005
Long-Term Incentive Plan (the “Plan”) and the terms and conditions set forth in
this Notice and attached Restricted Stock Agreement (the “Agreement”). This
Notice is subject to and incorporates by reference the terms and conditions of
the Agreement. Please refer to the Agreement and the Plan document for an
explanation of the terms and conditions of this grant and a full description of
your rights and obligations. If the Agreement is not signed and returned to the
Company, on or before the date on which the Restricted Stock vests, the
Restricted Stock granted hereunder shall be forfeited. Please sign and date the
Agreement and return it promptly in the enclosed envelope.

     
Name of Participant:
  Daniel W. Butler
 
   
Number of Restricted Shares:
  25,000
 
   
Per Share Value on Grant Date:
  $56.82
 
   
Grant Date:
  December 6, 2006
 
    Vesting Conditions:   25,000 shares shall vest January 1, 2012 provided and
solely to the extent that the Company has achieved, in any three (3) of the five
(5) year periods ending on 12/31/07, 12/31/08, 12/31/09, 12/31/10, and 12/31/11
respectively, both: (A) positive annual Earnings Per Share (EPS) from continuing
operations; and (B) a dividend payout ratio of at least 50% of EPS from
continuing operations.
 
   
Additional Terms:
  See the Restricted Stock Agreement.

 



--------------------------------------------------------------------------------



 



UST INC.
2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
               RESTRICTED STOCK AGREEMENT, made as of the date set forth on the
Notice of Grant of Restricted Stock, by and between UST Inc., a Delaware
corporation (“UST” or with its subsidiaries “the Company”), pursuant to the 2005
Long-Term Incentive Plan (the “Plan”) and the employee of the Company named on
the Notice of Grant of Restricted Stock (the “Employee”);
               WHEREAS, the Company desires, by affording the Employee the
opportunity to acquire or enlarge the Employee’s ownership of shares of UST’s
common stock, $.50 par value (“Common Stock”), and providing the Employee with a
direct proprietary interest in UST’s success, to carry out the purpose of the
Plan; and
               WHEREAS, the Committee administering the Plan has granted (as of
the effective date of grant specified in the Notice of Grant of Restricted
Stock) to the Employee the shares of Restricted Stock as set forth in the Notice
of Grant of Restricted Stock which is incorporated herein by reference.
               NOW, THEREFORE, in consideration of the mutual covenants
hereinafter set forth and for other good and valuable consideration, the parties
hereto have agreed and do hereby agree as follows:

1.   Grant of Award. Pursuant to Section 7 of the Plan, the Company grants to
the Employee, subject to the terms and conditions of the Plan and subject
further to the terms and conditions set forth herein and in the Notice of Grant
of Restricted Stock, the number of shares of Restricted Stock as shown on the
Notice of Grant of Restricted Stock. The Participant’s grant and record of
Restricted Stock share ownership shall be kept on the books of the Company until
the restrictions on transfer have lapsed. At the Employee’s request, vested
shares may be evidenced by stock certificates.   2.   Vesting. The shares of
Restricted Stock granted to the Employee shall vest in accordance with the
performance criteria and vesting schedule set forth in the Notice of Grant of
Restricted Stock. Such vesting schedule indicates the performance criteria used
to determine the number of shares which shall vest and the date upon which the
Employee shall be entitled to receive shares of freely transferable Common Stock
equal to the number of vested shares of Restricted Stock as determined pursuant
to the Notice of Grant of Restricted Stock, provided that, as of the vesting
date, the Employee has not incurred a termination of employment with the
Company. There shall be no proportionate or partial vesting in the periods
between the vesting date(s), if any, specified in the Notice of Grant of
Restricted Stock and all vesting shall occur only on such vesting date(s),
except as set forth in Sections 7 and 8 below.

1



--------------------------------------------------------------------------------



 



    Other than as set forth in Sections 7 and 8 below and as provided in the
Plan, no vesting shall occur after the termination of the Employee’s employment
with the Company for any reason.   3.   Rights as a Stockholder. The Employee
shall have all of the rights of a stockholder with respect to the number of
shares of Restricted Stock specified in the Notice of Grant of Restricted Stock,
including the right to vote on all matters with respect to which the
stockholders of UST have the right to vote and the right to receive dividends
thereon. Dividends shall be paid on the Employee’s shares of Restricted Stock at
the same time as they are paid to shareholders generally.   4.   Restrictions on
Transfer. Shares of Restricted Stock may not be transferred or otherwise
disposed of by the Employee, including by way of sale, assignment, transfer,
pledge, hypothecation or otherwise, except as permitted by the Committee, or by
will or the laws of descent and distribution.   5.   Approvals. The delivery of
any shares of Common Stock hereunder is subject to approval of any government
agency which may, in the opinion of counsel, be required in connection with the
authorization, issuance or sale of Common Stock. No Common Stock shall be issued
upon the lapse of restrictions relating to the shares of Restricted Stock prior
to compliance with such requirements and with UST’s listing agreement with the
New York Stock Exchange (or other national exchange upon which UST’s shares may
then be listed).   6.   Invalid Transfers. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the shares of Restricted Stock by any holder thereof in
violation of the provisions of this Restricted Stock Agreement shall be valid,
and the Company will not transfer any of said shares of Restricted Stock on its
books nor will any of said shares of Restricted Stock be entitled to vote, nor
will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.   7.   Change in
Control. Subject to the provisions of the next sentence of this Section 7, upon
the occurrence of a Change in Control, the shares of Restricted Stock shall no
longer be subject to the performance criteria described in the Notice of Grant
of Restricted Stock and shall vest on the vesting date set forth in the Notice
of Grant of Restricted Stock in the event that the Employee has not incurred a
termination of employment with the Company prior to such vesting date, provided,
however, that if the Employee’s employment with the Company is terminated by the
Company without Cause or by the Employee for Good Reason following the Change in
Control, the restrictions that apply to the shares of Restricted Stock shall
immediately lapse and the shares of Restricted Stock shall immediately vest on
the date of such termination. Notwithstanding the foregoing,

2



--------------------------------------------------------------------------------



 



    upon a Change in Control in which UST is not the surviving corporation (or
survives only as a subsidiary of another corporation) or other Change in Control
described in clause (iii) or (iv) of the definition of a “Change in Control” set
forth in the Plan, the shares of Restricted Stock shall be immediately vested in
full, regardless of whether the performance criteria set forth in the Notice of
Grant of Restricted Stock have been attained, and shall be treated in accordance
with the provisions of Section 11(c) of the Plan.   8.   Effect of Termination
of Service.

  (a)   If the Employee’s service with the Company is terminated by reason of
his/her death or Disability, or for any other reason if the Committee so
determines, the shares of Restricted Stock shall become fully vested as of the
date of such termination of service.     (b)   If the Employee’s service with
the Company is terminated due to his/her Retirement, then the shares of
Restricted Stock will remain outstanding and will vest on the vesting date
specified in the Notice of Grant of Restricted Stock in the event that the
performance conditions specified in the Notice of Grant of Restricted Stock are
ultimately attained; if such performance conditions are not ultimately attained,
then on the vesting date the Employee shall forfeit the shares of Restricted
Stock.     (c)   If the Employee’s employment with the Company is terminated by
the Company other than for Cause or by the Employee for Good Reason, the
Employee shall become vested as of the date of termination with respect to a pro
rata portion of the shares of Restricted Stock granted pursuant to the Notice of
Grant of Restricted Stock regardless of whether performance conditions have been
attained. For this purpose, the pro rata portion shall be the number of shares
granted thereby multiplied by a fraction, the numerator of which is the number
of full months which have elapsed from the Grant Date specified in the Notice of
Grant of Restricted Stock through the date of such termination, and the
denominator of which is 60. If the resulting number is not a whole number of
shares, the number calculated shall be rounded up or down (as appropriate) to
the nearest whole number of shares.     (d)   Subject to the provisions of
Section 7, if the Employee’s employment with the Company is terminated for any
reason other than by reason of his death, Disability, Retirement, a
Company-initiated termination other than for Cause or an Employee-initiated
termination for Good Reason, and the Employee is not eligible for Retirement,
and if the Committee does not determine otherwise, the number of shares of
Restricted Stock that have not theretofore become vested shall be forfeited.

3



--------------------------------------------------------------------------------



 



  (e)   For purposes of this Agreement, the term “Disability” shall mean a
“disability,” as defined in the Company’s Long-Term Disability Plan or, if such
plan is not applicable to the Employee, as defined by the State or federal
disability program which applies to the Employee. For purposes of this
Agreement, the terms “Cause” and “Good Reason” shall have the meanings set forth
in the Employment Agreement by and between the Company and the Employee in
effect on the date of this Restricted Stock Agreement or any successor agreement
thereto.

9.   Non-Competition.

  (a)        In consideration of the grant of Restricted Stock made pursuant to
this Agreement, during the term of the Employee’s employment with the Company
and for a period of one (1) year after that employment is terminated, by the
Company or the Employee, for any reason other than the cessation of business by
the Company pursuant to a filing for bankruptcy protection or liquidation
initiated by the Company, the Employee will not, without the Company’s prior
written approval, directly or indirectly:

  (i)   recruit, solicit or knowingly induce, or attempt to induce, any employee
or consultant of the Company to terminate his/her employment or consulting
relationship with, or otherwise cease his/her relationship with, the Company; or
    (ii)   solicit, divert or take away, or attempt to divert or to take away,
the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company. For purposes of this
Agreement, a prospective client, customer or account is any individual or entity
whose business is solicited by the Company, proposed to be solicited by the
Company, or who approaches the Company with respect to possibly becoming a
client, customer, or account during the period of the Employee’s employment with
the Company; or     (iii)   engage (whether for compensation or without
compensation), directly or indirectly, as an individual proprietor, partner,
officer, employee, director, independent contractor, consultant or in any other
capacity whatsoever, in any business currently involved in, or actually
contemplating involvement in, the manufacture or distribution of smokeless
tobacco or tobacco seed, wines or distilled spirits, whether or not the same is
pursued for gain, profit or other pecuniary advantage. The foregoing shall not,
however, be construed as preventing the Employee from making investments in any
other business, provided, however, that

4



--------------------------------------------------------------------------------



 



      such investments do not require his/her services in the operation of the
affairs of the businesses in which such investments are made.

  (b)   If any restriction set forth in this Section 9 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas to which it may be enforceable.
    (c)   The restrictions contained in this Section 9 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for this purpose. The Employee agrees that any breach
of this Section 9 will cause the Company substantial and irrevocable damage and,
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company will have the right to seek specific
performance and injunctive relief, attorney’s fees, costs and disbursements to
enforce its rights hereunder.

10.   Finding of Cause; Violation of Non-Competition Covenant. If (a) the
employment of the Employee is terminated for Cause or (b) after the Employee’s
termination of employment with the Company other than for Cause, the Company
discovers the occurrence of an act or failure to act by the Employee, while in
the employ of the Company, that would have enabled the Company to terminate the
Employee’s employment for Cause had the Company known of such act or failure to
act at the time of its occurrence, or (c) subsequent to his termination of
employment, the Employee violates the restrictions set forth in Section 9 of
this Agreement, and, in each case, such act is discovered by the Company within
three (3) years of its occurrence, then, unless otherwise determined by the
Committee,

  (i)   any shares of Restricted Stock granted pursuant to the Notice of Grant
of Restricted Stock which have not yet become vested shall thereupon be
forfeited and shall be returned to UST; and     (ii)   the Employee (or, in the
event of the Employee’s death following the commission of such act, his
beneficiaries or estate) shall (A) return to UST all shares of Restricted Stock
that became vested during the 180 day period prior to and including the date of
the termination of the Employee’s employment (the “Acquired Shares”) and (B) to
the extent such Acquired Shares granted pursuant to the Notice of Grant of
Restricted Stock have previously been sold or otherwise disposed of by the
Employee, other than by reason of death (or if applicable, by his beneficiaries
or estate), repay to UST the Fair Market Value of such shares on the date of
such sale or other disposition.

5



--------------------------------------------------------------------------------



 



  (iii)   for purpose of clause (ii)(B) above, (A) the amount of repayment
described therein shall not be affected by whether the Employee (or, if
applicable, his/her beneficiaries or estate) actually received such Fair Market
Value with respect to such sale or other disposition, and (B) repayment may,
without limitation, be affected, at the discretion of UST, by means of offset
against any amount owed by the Company to the Employee (or, if applicable,
his/her beneficiaries or estate).

11.   Taxes. UST will distribute vested shares of Common Stock net of the
minimum number of whole shares of Common Stock the fair market value of which is
sufficient to meet the minimum amount of federal, state and local taxes required
to be withheld under applicable tax laws. Such withholding shall occur at the
time required by law or regulation, even if the shares of Restricted Stock
withheld to meet such liability are not otherwise considered vested under this
Agreement. The Employee shall be precluded from making any election pursuant to
Section 83(b) of the Internal Revenue Code. The Employee understands that he/she
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Restricted Stock Agreement.
This Restricted Stock Agreement shall be interpreted and applied so that the
Employee’s Restricted Stock will not be subject to Internal Revenue Code
Section 409A. If notwithstanding the preceding sentence, the Employee’s
Restricted Stock becomes subject to Section 409A, then the specified time of
payment of the Restricted Stock for purposes of Section 409A shall be the
calendar year in which the short-term deferral period expires with respect to
the Restricted Stock (but payment may be made by such later time as may be
permitted by Section 409A under the circumstances).   12.   Compliance with Law
and Regulations; Legend. The award and any obligation of the Company hereunder
shall be subject to all applicable federal, state and local laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required. UST may require, as a condition of the issuance and delivery of
certificates evidencing Restricted Stock pursuant to the terms hereof, that the
certificates bear such legends as set forth immediately below, in addition to
any other legends required under federal and state securities laws or as
otherwise determined by the Committee.       The transferability of this
certificate and the shares of stock represented hereby are subject to the
restrictions, terms and conditions (including forfeiture provisions and
restrictions against transfer) contained in the UST Inc. 2005 Long-Term
Incentive Plan and an Agreement entered into between the registered owner of
such shares and UST. A copy of the Plan and Agreement is on file in the office
of the Secretary of UST, 100 West Putnam Avenue, Greenwich, Connecticut 06830.

6



--------------------------------------------------------------------------------



 



    Such legend shall not be removed until such shares vest pursuant to the
terms hereof.   13.   Incorporation of Plan. This Agreement is made under the
provisions of the Plan (which is incorporated herein by reference) and shall be
interpreted in a manner consistent with it. To the extent that this Agreement is
silent with respect to, or in any way inconsistent with, the terms of the Plan,
the provisions of the Plan, as determined by the Committee, shall govern and
this Restricted Stock Agreement shall be deemed to be modified accordingly.
Unless otherwise defined herein or otherwise required by the context, all terms
used herein shall have the meaning ascribed to them in the Plan.   14.  
Notices. Any notices required or permitted hereunder shall be addressed to UST,
at 100 West Putnam Avenue, Greenwich, Connecticut 06830, or to the Employee at
the address then on record with UST, as the case may be, and deposited, postage
prepaid, in the United States mail. Either party may, by notice to the other
given in the manner aforesaid, change his/her or its address for future notices.
  15.   Successor. This Agreement shall bind and inure to the benefit of UST,
its successors and assigns, and the Employee and his or her personal
representatives and beneficiaries.   16.   Governing Law. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Employee and his/her legal
representative in respect of any questions arising under the Plan or this
Agreement.   17.   Amendment. This Agreement may be amended or modified by UST
at any time; provided that notice is provided to the Employee in accordance with
Section 14; and provided further that no amendment or modification that is
adverse to the rights of the Employee as provided by this Agreement shall be
effective unless set forth in a writing signed by the parties hereto (except
that an amendment or modification that is made to comply with Internal Revenue
Code section 409A, or to preserve an exemption from section 409A, shall be
effective upon adoption by UST unless expressly rejected by the Employee in
writing).   18.   Binding Agreement. By signing below, the Employee acknowledges
that he or she has read this Agreement and the Notice of Grant of Restricted
Stock and agrees to the terms and conditions specified therein and in the Plan.
This Agreement shall be binding upon the Employee and his or her personal
representatives and beneficiaries without any need for additional action by the
Employee, and any attempt by the Employee and his or her personal

7



--------------------------------------------------------------------------------



 



    representatives and beneficiaries to exercise any rights under this
Agreement shall be conclusive evidence of such person’s acceptance thereof.

IN WITNESS WHEREOF, UST has caused this Agreement to be duly executed by its
officer thereunder duly authorized and the Employee has hereunto set his hand,
all as of the day and year set forth above.
UST INC.

         
 
 
       
Name: Vincent A. Gierer, Jr.
        Title: Chairman of the Board and Chief Executive Officer    

             
 
 
       
 
   
Employee Signature
      Date    

8